PER CURIAM.
Ace American Insurance Company ("Insurer") seeks a writ of certiorari quashing a circuit court order denying the Insurer's motion to dismiss the respondent's, Mr. Gregorski's, complaint for declaratory relief. The petition and appendix established that Mr. Gregorski's complaint for third-party coverage failed to comply with the non-joinder provisions of section 627.4136, Florida Statutes (2017).
Mr. Gregorski's counsel in the circuit court proceeding did not appear in response to the petition, nor did Mr. Gregorski himself file a response. Finding the petition well taken, we grant it and quash the order denying the Insurer's motion to dismiss. Lantana Ins., Ltd. v. Thornton, 118 So.3d 250 (Fla. 3d DCA 2013). See also GEICO Gen. Ins. Co. v. Martinez, 240 So.3d 43 (Fla. 3d DCA 2018).
Petition granted, order quashed.